ICJ_116_ArmedActivities_COD_UGA_2005-12-19_JUD_01_ME_01_FR.txt.                                                                              284




            DÉCLARATION DE M. LE JUGE KOROMA

[Traduction]

   Conclusion de la Cour confirmant que l’Ouganda a violé un grand nombre
d’instruments juridiques auxquels il est partie — Rejet de l’argument de la légi-
time défense — Article 3 g) de la définition de l’agression de 1974
(XXIX) — Non-imputabilité des attaques de groupes rebelles : conclusion réaf-
firmant la jurisprudence antérieure de la Cour et conforme à l’article 51 de la
Charte — Caractère de droit coutumier de la résolution 1803 (XVII) de
l’Assemblée générale du 14 décembre 1962 — Article 21 de la Charte africaine
des droits de l’homme et des peuples de 1981 — Conclusions de la Cour s’accor-
dant pour l’essentiel avec les constatations formulées par le Conseil de sécurité
dans ses résolutions sur le présent différend — Principe pacta sunt servanda.

   1. La présente affaire, eu égard aux circonstances qui l’entourent et à
ses conséquences — la mort de trois à quatre millions de personnes et
bien d’autres souffrances —, est l’une des plus tragiques et des plus dif-
ficiles dont la Cour ait eu à connaître.
   2. La République démocratique du Congo (RDC) accuse l’Ouganda
d’avoir commis un acte d’agression au sens de l’article 1 de la définition
de l’agression énoncée par l’Assemblée générale dans sa résolution 3314
(XXIX) du 14 décembre 1974, en violation du paragraphe 4 de l’article 2
de la Charte des Nations Unies. Elle l’accuse également d’avoir à maintes
reprises violé les conventions de Genève de 1949 et leurs protocoles addi-
tionnels de 1977 au mépris flagrant des règles élémentaires du droit inter-
national humanitaire et d’avoir commis des violations massives des droits
de l’homme dans les zones de conflit, en violation du droit international
relatif aux droits de l’homme.
   3. La Cour a conclu que :
— en se livrant à des actions militaires à l’encontre de la RDC et en sou-
  tenant activement, sur les plans militaire, logistique, économique et
  financier, des forces irrégulières qui opéraient sur le territoire congo-
  lais, la République de l’Ouganda avait violé le principe du non-
  recours à la force dans les relations internationales et le principe de
  non-intervention ;
— par le comportement de ses forces armées — qui ont commis des
  meurtres et des actes de torture et autres formes de traitement inhu-
  main contre la population civile congolaise, qui ont détruit des vil-
  lages et des bâtiments civils, qui n’ont pas fait de distinction entre les
  cibles civiles et les cibles militaires et n’ont pas protégé la population
  civile lors de leurs affrontements avec d’autres combattants, qui ont
  entraîné des enfants-soldats, qui ont incité au conflit ethnique et se
  sont abstenues de prendre des mesures visant à y mettre un terme —,

                                                                             120

                    ACTIVITÉS ARMÉES (DÉCL. KOROMA)                      285

  et parce qu’elle a négligé de prendre des mesures en vue de respecter
  et faire respecter les droits de l’homme et le droit international huma-
  nitaire au Congo, la République de l’Ouganda avait violé les obliga-
  tions découlant pour elle du droit international relatif aux droits de
  l’homme et du droit international humanitaire ; et
— par les actes de pillage et d’exploitation des ressources naturelles
  congolaises commis par des membres des forces armées ougandaises
  sur le territoire de la RDC, et pour n’avoir pas respecté les obliga-
  tions qui lui incombaient, en tant que puissance occupante dans le
  district de l’Ituri, d’empêcher les actes de pillage et d’exploitation des
  ressources naturelles congolaises, la République de l’Ouganda avait
  violé les obligations qui étaient les siennes, en vertu du droit interna-
  tional, envers la RDC.

   4. Ces violations constatées par la Cour constituent de très graves
infractions au droit international et elles sont encore amplifiées par la
gravité de la présente affaire et la tragédie humaine qui la sous-tend. Ce
que les conclusions de la Cour confirment, en effet, c’est que l’Ouganda a
manqué aux obligations qui lui incombent en vertu des instruments juri-
diques internationaux suivants : le paragraphe 4 de l’article 2 de la Charte
des Nations Unies, qui interdit aux Etats de recourir à la force dans leurs
relations internationales ; la Charte de l’Organisation de l’unité africaine
(OUA), qui oblige tous les Etats à respecter mutuellement leur souverai-
neté et leur intégrité territoriale, à régler leurs différends par des moyens
pacifiques et à s’abstenir de toute ingérence dans les affaires intérieures
des autres Etats ; le règlement concernant les lois et coutumes de la guerre
sur terre qui est annexé à la quatrième convention de La Haye du
18 octobre 1907 ; la quatrième convention de Genève relative à la protec-
tion des personnes civiles en temps de guerre du 12 août 1949 ; le premier
protocole additionnel aux conventions de Genève du 12 août 1949 ; le
Pacte international relatif aux droits civils et politiques du 19 dé-
cembre 1966 ; la Charte africaine des droits de l’homme et des peuples
du 27 juin 1981 ; la convention relative aux droits de l’enfant du 20 no-
vembre 1989 et le protocole facultatif à la convention relative aux droits
de l’enfant, concernant l’implication d’enfants dans les conflits armés —
tous instruments qui lient l’Ouganda.
   5. Plus précisément, la Cour a conclu que les actes commis par les
Forces de défense du peuple ougandais (UPDF) elles-mêmes et par leurs
officiers et soldats étaient manifestement contraires aux dispositions des
instruments relatifs au droit international humanitaire et aux droits
de l’homme auxquels l’Ouganda et le Congo sont tous deux parties,
ainsi qu’à celles du droit international coutumier, en particulier :

— dans le règlement de La Haye, les articles 25, 27, 28, 43, 46 et 47
  concernant les obligations d’une puissance occupante ;
— dans la quatrième convention de Genève, les articles 27, 32 et 53
  concernant aussi les obligations d’une puissance occupante ;

                                                                         121

                    ACTIVITÉS ARMÉES (DÉCL. KOROMA)                      286

— dans le Pacte international relatif aux droits civils et politiques, les
  articles 6, paragraphe 1, et 7 ;
— dans le premier protocole additionnel aux conventions de Genève
  du 12 août 1949, les articles 48, 51, 52, 57, 58 et 75, paragraphes 1
  et 2 ;
— dans la Charte africaine des droits de l’homme et des peuples, les ar-
  ticles 4 et 5 ;
— dans la convention relative aux droits de l’enfant, l’article 38, para-
  graphes 2 et 3 ;
— dans le protocole facultatif à la convention relative aux droits de
  l’enfant, les articles 1, 2, 3, paragraphe 3, 4, 5 et 6.

En résumé, l’Ouganda a été jugé coupable d’emploi illicite de la force, de
violation de la souveraineté et de l’intégrité territoriale de la RDC,
d’intervention militaire, de violation des droits de l’homme et du droit
international humanitaire, de pillage et d’exploitation des ressources
naturelles congolaises, portant atteinte au Congo ainsi qu’à ses ressortis-
sants. La Cour a ainsi conclu qu’il avait violé un grand nombre d’instru-
ments juridiques auxquels il est partie et que, selon les éléments de preuve
versés au dossier, ces violations ont eu les plus terribles conséquences. Et
tout manquement d’un Etat à ses obligations engage la responsabilité
internationale de cet Etat.
   6. Non seulement les conventions internationales ainsi violées lient
l’Ouganda, mais elles visent à maintenir l’état de droit entre Etats voisins
et constituent les assises de l’ordre juridique international existant. Elles
obligent les Etats à conduire leurs relations selon les règles d’un compor-
tement civilisé et dans le respect des valeurs modernes — non-recours à la
force armée, respect de l’intégrité territoriale des autres Etats, règlement
des différends internationaux par des moyens pacifiques et respect des
droits de l’homme, de la dignité humaine et du droit international huma-
nitaire. En vertu des instruments relatifs au droit international humani-
taire et au droit international des droits de l’homme qui sont énumérés
plus haut, l’Ouganda avait l’obligation de s’abstenir de mener des at-
taques contre des civils, d’assurer un traitement humain à ceux-ci et même
aux combattants pris dans un conflit militaire, et de respecter le plus fon-
damental des droits de ces personnes : le droit à la vie. A cet égard, l’ar-
ticle premier de la quatrième convention de Genève dispose que : « Les
Hautes Parties contractantes s’engagent à respecter et à faire respecter la
présente convention en toutes circonstances. » (Les italiques sont de moi.)
Aux termes de l’article 2 de la convention :

      « En dehors des dispositions qui doivent entrer en vigueur dès le
    temps de paix, la présente convention s’appliquera en cas de
    guerre déclarée ou de tout autre conflit armé surgissant entre deux
    ou plusieurs des Hautes Parties contractantes, même si l’état de
    guerre n’est pas reconnu par l’une d’elles. » (Les italiques sont de
    moi.)

                                                                         122

                    ACTIVITÉS ARMÉES (DÉCL. KOROMA)                       287

L’article 27 précise que :
       « Les personnes protégées ont droit, en toutes circonstances, au
    respect de leur personne, de leur honneur, de leurs droits familiaux ...
    Elles seront traitées, en tout temps, avec humanité et protégées ...
    contre tout acte de violence...
       Les femmes seront spécialement protégées contre toute atteinte à
    leur honneur, et notamment contre le viol ... et tout attentat à leur
    pudeur. »
Et, aux termes de l’article 51 du premier protocole additionnel aux
conventions de Genève de 1949 :
       « 1. La population civile et les personnes civiles jouissent d’une
    protection générale contre les dangers résultant d’opérations
    militaires...
       2. Ni la population civile en tant que telle ni les personnes civiles
    ne doivent être l’objet d’attaques. Sont interdits les actes ou menaces
    de violence dont le but principal est de répandre la terreur parmi la
    population civile.
    . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
       4. Les attaques sans discrimination [contre des civils] sont inter-
    dites... »
En d’autres termes, au cours d’un conflit militaire, il faut épargner aux
civils toute violence gratuite, y compris les massacres et autres atrocités
tels que ceux que les UPDF sont accusées d’avoir perpétrés. En outre,
selon l’article 3 de la convention de 1989 relative aux droits de l’enfant,
à laquelle l’Ouganda est également partie, dans toutes les décisions
concernant l’enfant, c’est l’intérêt supérieur de ce dernier qui doit être
la considération primordiale. L’article 19 prévoit que les Etats parties
conviennent de prendre toutes les mesures appropriées pour pro-
téger l’enfant contre toute forme de violence physique ou mentale et, à
l’article 38, ils s’engagent à respecter et à faire respecter les règles du
droit international humanitaire qui leur sont applicables en cas de conflit
armé et qui protègent les enfants. Les Etats parties à la convention
doivent prendre toutes les mesures possibles dans la pratique pour que
les personnes n’ayant pas atteint l’âge de quinze ans ne participent pas
directement aux hostilités. Or, à en juger par les éléments de preuve sou-
mis à la Cour, ces obligations ont été violées sans vergogne pendant la
campagne militaire des UPDF au Congo, des enfants ayant été enrôlés
comme enfants-soldats pour prendre part aux combats.
   7. Aussi la Cour a-t-elle légitimement conclu que l’Ouganda avait à
plusieurs reprises et de manière flagrante transgressé aussi bien le jus ad
bellum que le jus in bello, qu’il avait fait illicitement usage de la force et
qu’il avait violé les règles du droit international humanitaire.
   8. Et surtout, pour des raisons extrêmement puissantes, la Cour a
rejeté, en vertu à la fois de l’article 51 de la Charte des Nations Unies et
du droit international coutumier, l’allégation de l’Ouganda selon laquelle

                                                                          123

                    ACTIVITÉS ARMÉES (DÉCL. KOROMA)                       288

il aurait recouru à la force armée au Congo en état de légitime défense.
L’Ouganda soutenait, notamment, que le Congo était responsable des
attaques armées menées par divers groupes rebelles et qu’il s’était donc
rendu coupable d’agression selon les critères formulés au paragraphe g)
de l’article 3 de la définition de l’agression de 1974 (XXIX), aux termes
duquel :
       « L’un quelconque des actes ci-après, qu’il y ait eu ou non déclara-
    tion de guerre, réunit, sous réserve des dispositions de l’article 2 et en
    conformité avec elles, les conditions d’un acte d’agression :
    . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
    g) L’envoi par un Etat ou en son nom de bandes ou de groupes
         armés, de forces irrégulières ou de mercenaires qui se livrent
         à des actes de force armée contre un autre Etat d’une gra-
         vité telle qu’ils équivalent aux actes énumérés ci-dessus, ou le
         fait de s’engager d’une manière substantielle dans une telle
         action. »
La Cour a rejeté cet argument, faisant observer que : l’Ouganda n’avait
jamais soutenu avoir été victime d’une agression de la part des forces
armées de la RDC ; l’« agression armée » dont il avait été question était
plutôt le fait des FDA ; il n’y avait pas de preuve satisfaisante d’une
implication directe ou indirecte du Gouvernement de la RDC dans les
attaques ; celles-ci n’étaient pas le fait de bandes armées ou de forces irré-
gulières envoyées par la RDC ou en son nom, au sens de l’article 3 g) de
la résolution 3314 (XXIX) de l’Assemblée générale sur la définition de
l’agression, adoptée en 1974. La Cour a conclu, au vu des éléments de
preuve dont elle disposait, que ces attaques répétées et déplorables, même
si elles pouvaient être considérées comme présentant un caractère cumu-
latif, n’étaient pas attribuables à la RDC.
   9. Cette conclusion est également conforme à la jurisprudence de la
Cour. En l’affaire des Activités militaires et paramilitaires au Nicaragua
et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), la Cour avait
mis l’accent sur la nécessité d’opérer une distinction entre des cas d’agres-
sion armée et « d’autres modalités moins brutales » de l’emploi de la force
(fond, arrêt, C.I.J. Recueil 1986, p. 101, par. 191). Cette distinction, la
Cour l’a réaffirmée en 2003, dans l’affaire des Plates-formes pétrolières
(République islamique d’Iran c. Etats-Unis d’Amérique). Selon elle, il est
nécessaire de distinguer entre le cas d’un Etat qui accorde un soutien
massif à des groupes armés, notamment en leur laissant de manière délibé-
rée l’accès à son territoire, et celui d’un Etat qui permet à de tels groupes
d’agir contre un autre Etat. Seule la première hypothèse pourrait être
qualifiée d’« agression armée » au sens de l’article 51 de la Charte, et jus-
tifiant donc une riposte unilatérale. Bien que la seconde hypothèse puisse
engager la responsabilité internationale de l’Etat en cause, elle n’est rien
de plus qu’une « rupture de la paix », qui autorise le Conseil de sécurité à
prendre des mesures en application du chapitre VII de la Charte, sans
pour autant donner naissance à un droit unilatéral de riposte au titre de

                                                                          124

                    ACTIVITÉS ARMÉES (DÉCL. KOROMA)                       289

la légitime défense. Autrement dit, si un Etat est impuissant à mettre fin
aux activités armées de groupes rebelles bien qu’il s’oppose à eux, on est
en présence non pas d’un emploi de la force armée par cet Etat, mais
d’une menace pour la paix requérant l’intervention du Conseil de sécu-
rité. De mon point de vue, cette interprétation est conforme à l’article 51
de la Charte et reflète le droit en vigueur.
   10. Cela étant, aux termes de la déclaration relative aux principes du
droit international touchant les relations amicales et la coopération entre
les Etats conformément à la Charte des Nations Unies (résolu-
tion 2625 (XXV) de l’Assemblée générale) :
    « [t]ous les Etats doivent ... s’abstenir d’organiser, d’aider, de fomen-
    ter, de financer, d’encourager ou de tolérer des activités armées sub-
    versives ou terroristes destinées à changer par la violence le régime
    d’un autre Etat ainsi que d’intervenir dans les luttes intestines d’un
    autre Etat ».
Or, l’Ouganda a reconnu en cours d’instance qu’il avait soutenu l’un des
mouvements rebelles congolais, expliquant notamment qu’il n’avait
accordé à ce mouvement qu’un soutien militaire « suffisant » pour que ce
dernier l’aide à réaliser ses objectifs, qui consistaient à chasser les forces
soudanaises et tchadiennes du Congo et à prendre les aérodromes situés
entre Gbadolite et la frontière ougandaise, et que ce soutien ne visait pas
au renversement du président du Congo. La Cour a relevé que, quand
bien même les activités ougandaises auraient répondu à ce que l’Ouganda
estimait être ses besoins en matière de sécurité, elles n’en étaient pas
moins nécessairement contraires aux principes du droit international.
   11. Une autre question soulevée devant la Cour a trait à la souverai-
neté permanente sur les ressources naturelles. La reconnaissance par la
Cour du caractère coutumier de la résolution 1803 (XVII), adoptée le
14 décembre 1962 par l’Assemblée générale au sujet de la souveraineté
permanente sur les ressources naturelles, n’est pas dénuée d’importance
car, si la Cour a certes considéré le règlement de La Haye de 1907 et la
quatrième convention de Genève de 1949 comme l’expression des règles
au regard desquelles le comportement ougandais devait être jugé, la réso-
lution 1803 (XVII) n’en a pas moins confirmé, rappelons-le, « [l]e droit de
souveraineté permanent des peuples et des nations sur leurs richesses et
leurs ressources naturelles », précisant clairement que ces ressources
devaient être exploitées « dans l’intérêt du ... bien-être de la population de
l’Etat intéressé ». Ces droits et intérêts doivent être respectés en tout
temps, y compris en temps de conflit armé ou d’occupation. Dans sa réso-
lution 1291 (2000), le Conseil de sécurité a réaffirmé la souveraineté de la
RDC sur ses ressources naturelles et a pris note avec préoccupation des
informations faisant état de l’exploitation illégale des richesses du pays et
des conséquences que ces activités risquaient d’avoir sur la sécurité et la
poursuite des hostilités. Dès lors, l’exploitation des ressources naturelles
d’un Etat par les forces d’occupation contrevient, selon moi, au principe
de la souveraineté permanente sur les ressources naturelles ainsi qu’au

                                                                          125

                    ACTIVITÉS ARMÉES (DÉCL. KOROMA)                    290

règlement de La Haye de 1907 et à la quatrième convention de Genève
de 1949. En outre, la RDC et l’Ouganda sont tous deux parties à la
Charte africaine des droits de l’homme et des peuples de 1981, selon
laquelle :

      « Les peuples ont la libre disposition de leurs richesses et de leurs
    ressources naturelles. Ce droit s’exerce dans l’intérêt exclusif des
    populations. En aucun cas, un peuple ne peut en être privé. » (Art. 21,
    par. 1 ; les italiques sont de moi.)

   12. Il est intéressant de noter que les conclusions de la Cour, organe
judiciaire, s’accordent pour l’essentiel avec les constatations formulées
par le Conseil de sécurité dans ses résolutions antérieures sur le présent
différend. Dans sa résolution 1234 (1999), le Conseil de sécurité a impli-
citement considéré que c’était le Congo et non l’Ouganda qui se trouvait
en état de légitime défense. Dans cette résolution, non content de rappe-
ler le droit naturel de légitime défense individuelle ou collective prévu à
l’article 51 de la Charte des Nations Unies, le Conseil de sécurité a éga-
lement déploré la poursuite des combats ainsi que la présence de forces
d’Etats étrangers en RDC dans des conditions incompatibles avec les
principes de la Charte des Nations Unies, et il a exhorté les Etats concer-
nés à mettre fin à la présence des forces non invitées. Dans sa résolu-
tion 1291 (2000), le Conseil de sécurité a demandé le retrait ordonné de
toutes les forces étrangères du Congo conformément à l’accord de cessez-
le-feu de Lusaka (1999). Il a également demandé à toutes les parties au
conflit en RDC de protéger les droits de l’homme et de respecter le droit
international humanitaire ainsi que la convention de 1948 pour la préven-
tion et la répression du crime de génocide. Dans sa résolution 1304 (2000),
le Conseil de sécurité, agissant en vertu du chapitre VII de la Charte, a
confirmé que l’Ouganda et le Rwanda avaient violé la souveraineté et
l’intégrité territoriale de la RDC et exigé que ces Etats retirent immédia-
tement toutes leurs forces du territoire congolais, demandant à nouveau à
toutes les parties au conflit de protéger les droits de l’homme et de res-
pecter le droit international humanitaire.
   13. D’autre part, la Cour a conclu que la RDC avait manqué aux obli-
gations qui lui incombaient vis-à-vis de l’Ouganda en vertu de la conven-
tion de Vienne de 1961 sur les relations diplomatiques, en raison des
mauvais traitements infligés par ses forces à des diplomates et d’autres
ressortissants ougandais. En d’autres termes, même lorsqu’il agit en état
de légitime défense, le Congo

    « n’est pas dégagé des obligations qui lui incombent :
    . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
    b) de respecter l’inviolabilité des agents, locaux, archives et docu-
        ments diplomatiques ou consulaires. » (Responsabilité de l’Etat
        pour fait internationalement illicite, Nations Unies, Documents
        officiels de l’Assemblée générale, cinquante-sixième session, sup-

                                                                       126

                    ACTIVITÉS ARMÉES (DÉCL. KOROMA)                       291

         plément no 10, doc. A/56/10 (2001), projet d’article 50, par. 2,
         al. b), et commentaire.)
Les conclusions de la Cour ont donc été soigneusement pesées et moti-
vées. Si l’Ouganda avait respecté l’obligation que la Charte des
Nations Unies lui fait de ne pas recourir à la force dans ses différends
— politiques ou autres — avec la RDC, l’obligation qui découle pour lui
de la Charte de l’OUA de régler ses différends par des moyens pacifiques,
ainsi que les obligations qui lui incombent en vertu des instruments rela-
tifs au droit international des droits de l’homme et du droit international
humanitaire de respecter les droits de l’homme et la dignité des citoyens
congolais sans traiter de manière inhumaine la population civile pendant
son incursion militaire, et si les UPDF avaient respecté leur obligation de
ne pas exploiter les richesses et ressources naturelles du territoire sous
occupation, la tragédie humaine qui s’est ensuivie aurait pu être empê-
chée ou, au moins, ne pas être aggravée.
   14. Si l’Ouganda, surtout, avait respecté le principe pacta sunt ser-
vanda — principe fondamental du droit coutumier qui impose à un Etat
de se conformer à ses obligations conventionnelles —, la tragédie qui a
été dépeinte avec tant de force à la Cour ne se serait du moins pas aggra-
vée. L’observation des obligations conventionnelles n’est pas seulement
un devoir moral, elle joue aussi un rôle capital dans le maintien de la paix
et de la sécurité entre Etats voisins et dans la prévention des conflits mili-
taires entre eux. Le respect du présent arrêt devrait contribuer à mettre
un terme à cette tragédie.
   15. Telles sont, entre autres considérations, les raisons qui m’ont porté
à voter en faveur de l’arrêt.

                                            (Signé) Abdul G. KOROMA.




                                                                          127

